                                                             1   Nathan Kanute, Esq.
                                                                 Nevada Bar No. 12413
                                                             2   Erica Stutman, Esq.
                                                                 Nevada Bar No. 10794
                                                             3   SNELL & WILMER L.L.P.
                                                                 50 W. Liberty Street, Ste. 510
                                                             4   Reno, NV 89501-1961
                                                                 Telephone: (775) 785-5440
                                                             5   Facsimile: (775) 785-5441
                                                                 Email: nkanute@swlaw.com
                                                             6          estutman@swlaw.com
                                                             7   Attorneys for HSBC BANK USA, N.A.
                                                             8

                                                             9                             IN THE UNITED STATES DISTRICT COURT
                                                                                                   DISTRICT OF NEVADA
                                                            10

                                                            11   MATT P. JACOBSEN,                               CASE NO. 3:12-cv-00486-MMD-WGC
                   3883 HOWARD HUGHES PARKWAY, SUITE 1100




                                                            12                          Plaintiff,               ORDER TO EXPUNGE LIS PENDENS
          Wilmer
                           LAS VEGAS, NEVADA 89169




                                                            13   vs.
                                 LAW OFFICES


                                 (702)784-5200




                                                            14   HSBC BANK USA, N.A., HSBC
Snell &L.L.P.




                                                                 MORTGAGE CORPORATION (USA);
                                                            15   HSBC MORTGAGE CORPORATION
                                                                 (USA) A DELAWARE CORPORATION;
                                                            16   QUALITY LOAN SERVICE
                                                                 CORPORATION,
                                                            17
                                                                                        Defendants.
                                                            18

                                                            19          Upon consideration of Defendant HSBC Bank USA, N.A.’s Motion to Expunge Lis

                                                            20   Pendens, and for good cause shown,

                                                            21          IT IS HEREBY ORDERED that the motion is granted.

                                                            22          IT IS FURTHER ORDERED that the Notice of Pendency of Action recorded on

                                                            23   October 5, 2015 in the Carson City Recorder’s Office, file number 458245, is hereby expunged

                                                            24   and of no further force or effect.

                                                            25   IT IS SO ORDERED
                                                            26

                                                            27           March 25 ____, 2019.
                                                                 Date: ___________
                                                            28                                                    DISTRICT COURT JUDGE
